DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 09/13/2021 has been entered.  Claim 10 was added.  Claims 1 – 10 are currently pending in the application.   
The Applicant’s amendment has overcome each and every claim objection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been fully considered but are not persuasive.  
Regarding the argument “Parker does not disclose or suggest a handheld controller that includes a power supply… movement of the damper is directly controlled by a control box located at the duct… The power supply for operating the control box and the damper is a “24 volt AC transformer” that is coupled directly to the control box at the duct… Nothing in Parker teaches or suggests the transformer is included with the thermostat…”, as recited on Pages 6-7 of the Remarks, the Examiner respectfully disagrees.
Claim 1 recites “… the handheld controller including: a power supply for providing a current to power the motor” in lines 7-9.  Under broadest reasonable interpretation of this limitation, the power supply that provides a 
Since the 24 volt AC transformer provides the power to both the thermostat (as illustrated in Figures 6 and 8, and recited in Col. 6, lines 44-67, the power supply (80) is generally designated by numeral 80 and includes a 24 volt RMS AC source… Q1 supplies the necessary +12 volt input to the thermostat circuit in Figure 8.  Once the comparator U4 decides the regulator will provide a clean +12 volt output, it will allow the timer U3 to complete its cycle and turn Q1 on, thus turning on power to the thermostat 16) and the motor (see Col, 6, lines 44-65).  Since the power supply provides power to the controller and a current to power the motor and the claim does not explicitly require the power supply be physically container within the handheld controller, this limitation is taught by Parker.
Accordingly, the combination of Parker and Helander teaches each and every limitation of Claim 1.  Therefore, the rejection is upheld.
Regarding the argument “the remaining prior art are not asserted to disclose a handheld controller that includes a power supply for operating a damper motor and the Examiner’s arguments with respect to these prior art references are believed to be moot.  Accordingly, the prior art fails to disclose a “handheld controller removably coupled to the motor at a remote location, the handheld controller including a power supply for providing a current to power the motor”, as recited on Page 7 of the Remarks, the Examiner respectfully disagrees.
Please see the response to arguments above in which the combination of 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (U.S. Patent No. 4,646,964) in view of Helander (U.S. Patent No. 5,603,451).
Regarding Claim 1, Parker shows (Figures 1, 2, 3, and 6):
A system for controlling airflow through a plenum (plenum defined within the interior of 14), comprising:
a damper (18) within (as illustrated in Figure 2, 18 is located within 14), the damper (18) having a first position (maximum position, Col. 5, lines 34-54) permitting maximum airflow (the airflow passing through 14) and a second position (minimum position, Col. 5, lines 34-54) restricting the airflow (the airflow passing through 14) through the plenum (plenum defined within the interior of 14);
a motor (50) positioned at (as illustrated in Figure 2) the plenum (plenum defined within the interior of 14) for moving the damper (18) between the first (maximum position, Col. 5, lines 34-54) and second (minimum position, Col. 
a controller (16) removably coupled to (as illustrated in Figure 1, 16 is located at a remote location from 50, but its coupled to 50 via color coded wires.  By unplugging the wires from 16, 16 is removably coupled to 50 at a remote location; “the thermostat… and other components including a terminal strip 56 along one end thereof to which color coded wires are connected in a conventional manner.  Such color coded wires are also connected to the stepper motor 50… in a conventional manner”, Col. 5, lines 1-10) the motor (50) at a remote location (location of 16 illustrated in Figure 1; it is noted 16 is located at a remote location to 50), the controller (16) including:
a power supply (80) for providing a current (current provided by 80) to power (power to the motor, see Col. 6, lines 44-65) the motor (50);
a display (56);
a microprocessor (100) for controlling (“the microprocessor controls the electric circuits, display, and power supply, etc”, Col. 7, lines 51-62) the display (56) and the current (current provided by 80) provided by the power supply (80); and
a switch (68) for sending a signal (signal sent by 68; “when the switch, 68, is depressed, it can send a signal to the microprocessor”, Col. 8, lines 48-69) to the microprocessor (100); wherein
the microprocessor (100) provides (“the microprocessor provides current in response to the switch, 68, being activated, through the lines of the 
However, Parker lacks showing the controller is handheld.      
In the same field of endeavor of a system for controlling airflow, Helander  teaches (Figures 1 and 2):
A system for controlling airflow (10) comprising:
a flush mounted wall unit (58) with a handheld controller (14). 
Further, “placement of the thermostat is normally dictated by its function rather than its appearance.  Thus, often the location of a thermostat is aesthetically undesirable… the present invention addresses these problems by providing a thermostat with a flush mounting wall unit connected via a cable to a thin profile remote unit which can be removably attached to either the wall unit or to the back of furnishings such as pictures or furniture.  The remote unit contains the controls which needed to be accessed by the user and which can be reached by pulling on the remote unit… both the base 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the controller shown by Parker to a handheld controller with a flush mounted wall unit, as taught by Helander, to increase the overall aesthetics of the room by allowing the handheld controller to be hidden behind pictures or furniture while still providing easy access to the controls for the user.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (U.S. Patent No. 4,646,964) and Helander (U.S. Patent No. 5,603,451), as recited in Claim 1 above, further in view of Van Der Mee (U.S. Pre-Grant Publication No. 2006/0134990).
Regarding Claim 2, the combination of Parker (Claims 1, 2, 3, and 6) and Helander (Figures 1 and 2) teaches:
The handheld controller (Helander: 14) is removably coupled to (Parker: as illustrated in Figure 1, 16 is located at a remote location from 50, but its coupled to 50 via color coded wires.  By unplugging the wires from 16, 16 is removably coupled to 50 at a remote location; “the thermostat… and other components including a terminal strip 56 along one end thereof to which color coded wires are connected in a conventional manner.  Such color coded wires are also connected to the stepper motor 50… in a conventional manner”, Col. 5, lines 1-10) the motor (Parker: 50) by an electrical connector 
the system further comprising a wall plate (Helander: 58) for mounting (Helander: as illustrated in Figure 2) the electrical connecter (Parker: color coded wires) remotely from (Parker: as illustrated in Figure 1) the motor (Parker: 50). 
However, the combination does not teach the electrical connecter comprises a plug and a jack for receiving the plug, the jack having a body; and the wall plate comprises first and second plates, wherein the body of the jack is secured between the first and second plates, the first plate having a housing sized and shaped to receive the body of the jack and the second plate having a well that is sized and shaped to receive the housing; and wherein the jack is removably secured in the wall plate by fitting the housing in the well. 
Van Der Mee teaches (Figure 1):
It is known in the electrical connector art to provide:
an electrical connector comprising a plug (11) and a jack (10) for receiving (the male contact element, received within the socket 18 of the female contact element, Paragraph 0069), the jack (10) having a body (the body of 10); and
a wall plate (2/3) comprising first (3) and second (2) plates, wherein the body (the body of 10) is secured between (as illustrated in Figure 1, 3 s sandwiched between 2 and 3 to establish the electrical connection), the first plate (3) having a housing (35 and 36, see Paragraph 0076) sized and 
 the jack (10) is removably secured to the wall plate (2/3) by fitting the housing (35/36) into the well (7).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify electrical connector of the handheld controller taught by the combination of Parker and Helander to include a plug and a jack for receiving the plug, the jack having a body; and the wall plate comprises first and second plates, wherein the body of the jack is secured between the first and second plates, the first plate having a housing sized and shaped to receive the body of the jack and the second plate having a well that is sized and shaped to receive the housing; and wherein the jack is removably secured in the wall plate by fitting the housing in the well, as taught by Van Der Mee, to provide an easy connection between the handheld controller and the motor for the installer of the system.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (U.S. Patent No. 4,646,964) and Helander (U.S. Patent No. 5,603,451), as recited in Claim 1 above, further in view of Douglass (U.S. Patent No. 4,188,862).
Regarding Claim 3, Parker shows (Figures 1, 2, 3, and 6):
The damper (18) is a rotary damper (1 as illustrated in Figures 2 and 3, 18 rotates about 24) comprising a rotating flap (the flap of 18, as illustrated in 
However, Parker lacks showing a plurality of blades that rotate relative to each other about a common axis, the rotation of the blades defining a blade rotation plane, and at least one blade having an edge with a flange projecting orthogonal to the blade rotation plane, the flange forming a stop for restricting the overrotation of the blades beyond the first or second position.
Douglass teaches (Figures 2 and 6 – 11):
A damper (damper comprises “closure segments” 26 through 34, as illustrated in various positions in Figures 6-11) within a plenum (“tubular section” 40), the damper (damper comprises “closure segments” 26 through 34, as illustrated in various positions in Figures 6- 11) rotatable (an actuating means is associated with the closure segments and the shaft to serially rotate the closure segments about the axis of the shaft, Col. 1, lines 56-59) between a first position (a first position where they are substantially overlapping, Col. 1, lines 56-60) permitting maximum airflow (in the first position, the maximum amount of air is permitted through the damper because the damper is in its full open position, as illustrated in Figure 6) and a second position (a second position wherein the closure segments are arranged only to partially overlap and to thus close the opening to airflow, Col. 1, lines 56-62) restricting airflow to a minimum (in the second position, the airflow is restricted to a minimum because the damper is in its full closed position, as illustrated in Figure 9), wherein
the damper (damper comprises “closure segments” 26 through 34, as 
Further, the closure segments comprise only a very small number of pieces and provide the capability to proportionally vary the volume of airflow through the register, Col. 2, lines 43-46. The rearwardly extending flange serves as a stop to limit the rotational movement of the shaft to less than 360 degrees.  Once the opposite side of the closure segment 26 contacts the flange 34e, the register opening is completely closed to block airflow therethrough, Col. 6, lines 21-26.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the single blade rotating flap taught by Parker to include a plurality of blades with at least one blade having an edge with a flange taught by Douglass to provide a rotary damper comprising a plurality of blades that rotate relative to each other about a common axis, the rotation of the blades defining a blade rotation plane, and at least one blade having an edge with a flange projecting orthogonal to the blade rotation plane, the flange forming a stop for restricting the overrotation of the blades beyond the first or second position.  The closure segments comprise only a very small number of pieces and provide the capability to proportionally vary the volume of airflow through the register.  Further, the rearwardly extending flange serves as a stop to limit the rotational movement of the shaft to less than 360 degrees.  Once the opposite side of the closure segment contacts the flange, the register opening is completely closed to block airflow therethrough.  This prevents the rotation of the closure segments past the full closed position, which would cause the damper to begin to open in a direction .  

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (U.S. Patent No. 4,646,964) and Helander (U.S. Patent No. 5,603,451), as recited in Claim 1 above, further in view of Stommes et al. (U.S. Patent No. 5,223,822).
Regarding Claim 4, Parker shows (Figures 1, 2, 3, and 6):
The display (56) is an LED display (“LED readout” 56) that provides the position (the display 56 can display the position of the damper.  The letters “OP” will be displayed when the damper is in the maximum position and the letters “CL” will display when the damper is in the minimum/closed position, Col. 4, lines 26-60) of the damper (18) relative to the first (maximum position, Col. 5, lines 34-54) and second (minimum position, Col. 5, lines 34-54) positions. 
However, Parker lacks showing the display comprises a plurality of LEDs that provide a continuous indication of the position of the damper relative to the first and/or second position. 
In the same field of endeavor of a system for controlling airflow, Stommes teaches (Figures 16):
A display (“display” 49 including “LEDs” 170, 172, and 174) comprises a plurality of LEDs (“LEDs” 170, 172, and 174 are a part of “display” 49) for providing a continuous sequence of indicia (each LED can correspond to a 
Further, “display” 49 provides an electronic visual output, by means of colored LEDs, indicative of the actual position of the rotary shaft of “valve” 12, Col. 15, lines 38-40.
It would have been obvious to one with ordinary skill in the art at the time of 

Regarding Claim 5, Stommes teaches (Figure 16):
The plurality of LEDs (“LEDs” 170, 172, and 174 are a part of “display” 49) further provides an indication (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32, therefore when the rotation of the valve passes a discrete interval, an additional “yellow LED” 174 is illuminated or one of the already illuminated “yellow LEDs” 174 is turned off, providing continuous indication) of a direction of rotation (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32, therefore when the rotation of the valve passes a discrete interval when the valve is opening, additional “yellow LEDs” 174 are illuminated at their respective discrete interval, whereas if the valve is . 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (U.S. Patent No. 4,646,964) and Helander (U.S. Patent No. 5,603,451), as recited in Claim 1 above, further in view of Caliendo et al. (U.S. Patent No. 7,033,268).
Regarding Claim 6, Parker shows (Figures 1, 2, 3, and 6):
The damper (18) is a rotary damper (as illustrated in Figures 2 and 3, 18 rotates about 24), and wherein the motor (50) rotates (as illustrated by the connections in Figure 3, 50 rotates 24, which 18 rotates about) the damper (18) and the microprocessor (100) determines (“data to the readout 56 comes from the data bus of the microprocessor 100”, Col. 7, line 68 – Col 8, line 1) the position (the display 56 can display the position of the damper.  The letters “OP” will be displayed when the damper is in the maximum position and the letters “CL” will display when the damper is in the minimum/closed position, Col. 4, lines 26-60)  of the damper (18). 
However, Parker lacks showing the motor rotates the damper at a constant speed and the microprocessor determines the position of the damper based on a time of rotation from the first or second position. 
In the same field of endeavor of a system for controlling airflow, Caliendo 
A system (18) for controlling airflow (via 46/48/50) comprising
a motor (22) that rotates (via 40) a damper (24) at a constant speed (“the motor 22 is turned at a constant speed”, Col. 5, lines 19-20) and a microprocessor (28) determines the position of the damper (24) based on a time of rotation (“the motor 22 is turned at a constant speed in one rotational direction and tracked according to time… the time it takes to reverse direction may be tracked to know the position of the damper 24”, Col. 5, lines 16-25) from a first positon (fully open positon, Col. 4, line 41) or second position (fully closed position, Col. 4, lines 42-43).
Further, “the electronics of the drive circuitry are simplified”, Col. 2, lines 55-56.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the rotation of the damper shown by Parker to be at a constant speed so that the microprocessor can determine the position of the damper based on the time of rotation from the first or second position, as taught by Caliendo, to simplify the electronics of the drive circuity. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (U.S. Patent No. 4,646,964) and Helander (U.S. Patent No. 5,603,451), as recited in Claim 1 above, further in view of Caliendo et al. (U.S. Patent No. 7,033,268) and Greuel et al. (U.S. Pre-Grant Publication NO. 2004/0097318).
Regarding Claim 7, the combination of Parker (Figures 1, 2, 3, and 6) and 
The damper (Parker: 18) is rotatable between the first (Parker: maximum position, Col. 5, lines 34-54) and second (Parker: minimum position, Col. 5, lines 34-54)  positions, the system further comprising:
a drive shaft (Parker: 24), wherein the motor (Parker: 50) is coupled to (Parker: as illustrated in Figure 3) and configured to rotate the drive shaft (Parker: 50) between the first (Parker: maximum position, Col. 5, lines 34-54) and second (Parker: minimum position, Col. 5, lines 34-54) positions, wherein
the microprocessor (Parker: 100) determines the position (Parker: “data to the readout 56 comes from the data bus of the microprocessor 100”, Col. 7, line 68 – Col 8, line 1) the position (Parker: the display 56 can display the position of the damper.  The letters “OP” will be displayed when the damper is in the maximum position and the letters “CL” will display when the damper is in the minimum/closed position, Col. 4, lines 26-60) of the damper (18) between the first (Parker: maximum position, Col. 5, lines 34-54) and second (Parker: minimum position, Col. 5, lines 34-54) positions.
However, the combination does not teach a worm gear coupled to the drive shaft, a planetary gear in rotational engagement with the worm gear, the planetary gear and the worm gear having a gear ratio, a planetary shaft coupled to the planetary gear, the planetary shaft controlling the rotation of the damper between the first and second positions, wherein the motor rotates the drive shaft at a constant speed and the microprocessor 
Greuel teaches (Figures 1 and 4):
It is known in the motorized coupling gear art to provide:
a motor (17);
a drive shaft (27)
a worm gear (42) coupled to (as illustrated in Figure 4) the drive shaft (27);
a planetary gear (38) in rotational engagement with (as illustrated in Figure 4) the worm gear (42), the planetary gear (38) and the worm gear (42) having a gear ratio (the ratio of 38 to 42);
a planetary shaft (28) coupled to (as illustrated in Figure 4) the planetary gear (38), the planetary shaft (28) controlling the rotation of the door (1) between first and second positions (the fully open and fully closed positions of 1). 
Further, “this configuration is particularly compact”, Paragraph 0009.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify coupling gear system shown by Parker to include a worm gear coupled to the drive shaft, a planetary gear in rotational engagement with the worm gear, the planetary gear and the worm gear having a gear ratio, a planetary shaft coupled to the planetary gear, the planetary shaft controlling the rotation of the damper between the first and second positions, as taught by Greuel, to provide a particularly compact configuration. 
In the same field of endeavor of a system for controlling airflow, Caliendo 
A system (18) for controlling airflow (via 46/48/50) comprising
a motor (22) that rotates (via 40) a damper (24) at a constant speed (“the motor 22 is turned at a constant speed”, Col. 5, lines 19-20) and a microprocessor (28) determines the position of the damper (24) based on a time of rotation (“the motor 22 is turned at a constant speed in one rotational direction and tracked according to time… the time it takes to reverse direction may be tracked to know the position of the damper 24”, Col. 5, lines 16-25) from a first positon (fully open positon, Col. 4, line 41) or second position (fully closed position, Col. 4, lines 42-43).
Further, “the electronics of the drive circuitry are simplified”, Col. 2, lines 55-56.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the rotation of the damper shown by Parker to be at a constant speed so that the microprocessor can determine the position of the damper based on the time of rotation from the first or second position, as taught by Caliendo, to simplify the electronics of the drive circuity. 

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (U.S. Patent No. 4,646,964), Helander (U.S. Patent No. 5,603,451), Caliendo et al. (U.S. Patent No. 7,033,268), and Greuel et al. (U.S. Pre-Grant Publication NO. 2004/0097318), as recited in Claim 7 above, further in view of Stommes .
Regarding Claim 8, Parker shows (Figures 1, 2, 3, and 6):
The display (56) is an LED display (“LED readout” 56) that provides the position (the display 56 can display the position of the damper.  The letters “OP” will be displayed when the damper is in the maximum position and the letters “CL” will display when the damper is in the minimum/closed position, Col. 4, lines 26-60) of the damper (18) relative to the first (maximum position, Col. 5, lines 34-54) and second (minimum position, Col. 5, lines 34-54) positions. 
However, Parker lacks showing the display comprises a plurality of LEDs that provide a continuous indication of the position of the damper relative to the first and/or second position. 
In the same field of endeavor of a system for controlling airflow, Stommes teaches (Figures 16):
A display (“display” 49 including “LEDs” 170, 172, and 174) comprises a plurality of LEDs (“LEDs” 170, 172, and 174 are a part of “display” 49) for providing a continuous sequence of indicia (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32), each indicia (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32) for providing an indication (each LED can correspond to 
Further, “display” 49 provides an electronic visual output, by means of colored LEDs, indicative of the actual position of the rotary shaft of “valve” 12, Col. 15, lines 38-40.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the “controller shown by Parker to include a plurality of LEDs colored LEDs on the display to indicate continuous position of the damper taught by Stommes to provide a display that provides a continuous sequence of indicia, each indicia providing an indication of the position of the damper relative to the first and/or second positions.  Using colored LEDs on a display provides an electronic visual output indicative of the actual position and rotational direction of the damper.  

Regarding Claim 9, Stommes teaches (Figure 16):
The plurality of LEDs (“LEDs” 170, 172, and 174 are a part of “display” 49) further provides an indication (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32, therefore when the rotation of the valve passes a discrete interval, an additional “yellow LED” 174 is illuminated or one of the already illuminated “yellow LEDs” 174 is turned off, providing continuous indication) of a direction of rotation (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32, therefore when the rotation of the valve passes a discrete interval when the valve is opening, additional “yellow LEDs” 174 are illuminated at their respective discrete interval, whereas if the valve is closing, the already illuminated “yellow LEDs” 174 are turned off at their respective discrete interval, providing continuous indication of direction) of the damper  (“valve” 12). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (U.S. Patent No. 4,646,964), Helander (U.S. Patent No. 5,603,451), and .
Regarding Claim 10, Parker shows (Figures 1, 2, 3, and 6):
The display (56) is an LED display (“LED readout” 56) that provides the position (the display 56 can display the position of the damper.  The letters “OP” will be displayed when the damper is in the maximum position and the letters “CL” will display when the damper is in the minimum/closed position, Col. 4, lines 26-60) of the damper (18) relative to the first (maximum position, Col. 5, lines 34-54) and second (minimum position, Col. 5, lines 34-54) positions. 
However, Parker lacks showing: provides an indication of a direction of rotation of the damper. 
In the same field of endeavor of a system for controlling airflow, Stommes teaches (Figures 16):
A display (“display” 49 including “LEDs” 170, 172, and 174) for providing a continuous sequence of indicia (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32), each indicia (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32) for providing an indication (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 
The plurality of LEDs (“LEDs” 170, 172, and 174 are a part of “display” 49) further provides an indication (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32, therefore when the rotation of the valve passes a discrete interval, an additional “yellow LED” 174 is illuminated or one of the already illuminated “yellow LEDs” 174 is turned off, providing continuous indication) of a direction of rotation (each LED can correspond to a discrete interval such as 10%, wherein if the valve is 40% opened, “LED” 170 is illuminated and the first three adjacent yellow LEDs are illuminated as well, Col. 15, lines 29-32, therefore when the rotation of the valve passes a 
Further, “display” 49 provides an electronic visual output, by means of colored LEDs, indicative of the actual position of the rotary shaft of “valve” 12, Col. 15, lines 38-40.
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the controller shown by Parker to include a plurality of LEDs colored LEDs on the display to indicate continuous position of the damper and an indication of the direction of rotation of the damper, as taught by Stommes, to provide a display that provides a continuous sequence of indicia, each indicia providing an indication of the position of the damper relative to the first and/or second positions.  Using colored LEDs on a display provides an electronic visual output indicative of the actual position and rotational direction of the damper.  This provides instant feedback to a user indicative of the actual position of the damper inside the plenum in a manner that is both quick and easy to understand.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/D. T./
Examiner, Art Unit 3762
12/17/2021
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762